 376DECISIONSOF NATIONALLABOR RELATIONS BOARDTriton Construction CompanyandKenneth E. Ratts.APPENDIXCase 12-CA-4942June 21, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn March 2, 1971, Trial Examiner Samuel Rossissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was engag-ing in certain unfair labor practices alleged in the com-plaint and recommending that it cease and desist there-from and take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter Re-spondent filed exceptions to the Decision and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed.' The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Triton Construction Company, Brooksville, Florida,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order, as modified below.Substitute the attached notice for the Trial Ex-aminer's notice.'Contrary to the Respondent's contention, we find that the Trial Exam-iner did not err in taking judicial notice of the prior Board proceeding inTriton Construction Company, Case 12-CA-4728Paramount Cap Manu-facturing Company v. N.L.R.B.,260 F 2d 109, 113 (C.A.8),N.L R.B. v.Reed & Prince Manufacturing Company,205 F 2d 131, 139-140 (C A. 1)Although the Trial Examiner herein made no reference to the finding of theTrial Examiner in the prior case that Jerry Clayton was present at a unionorganization meeting in December 1969, there was no finding in that case,nor is there any evidence in this case, that the Respondent oranyof itsagents knew about Clayton's attendance at the meeting or that Claytonengaged in any other union activity.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, and has ordered us to post this noticeand we intend to carry out the order of the Board.The' Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes withthese rights.More specifically,WE WILL NOT discourage union activity ormembership in International Union of OperatingEngineers, Local 925, AFL-CIO, or any otherlabor organization by discriminating against you ifyou choose to engage in union activity or join thatUnion or any other union.Since the Board decided that we discriminatedagainst Kenneth E. Ratts to discourage union ac-tivities,WE WILL offer him full reinstatement tohis former job, and WE WILL pay him for any losshe suffered because we fired him.WE WILL respect your rights to self-organiza-tion, to form, join or assist any labor organization,or to bargain collectively in respect to terms orconditions of employment through the Unionnamed above, or any representative of your choice,or to refrain from such activity, and WE WILLNOT interfere with, restrain, or coerce our em-ployees in the exercise of these rights.You and all our employees are free to become mem-bers of any labor organization, or to refrain from doingso.TRITONCONSTRUCTIONCOMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named in-dividual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the Armed191 NLRB No. 76 TRITON CONSTRUCTION CO.377Forces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 706, Federal Office Building, 500 ZackStreet,Tampa, Florida 33602, Telephone 813-228-7227.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner: Upon a charge filed byKenneth E. Ratts, an individual, on August 27, 1970, theGeneral Counsel of the National Labor Relations Board is-sued a complaint on October 30, 1970, which alleges thatTriton Construction Company (herein called Respondent orthe Company), had engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the Act. More specifically, the com-plaint alleges that on or about April 1, 1970, the Respondentterminated the employment of the Charging Party, KennethE. Ratts, and thereafter failed and refused to reemploy himbecause of his membership in and assistance to InternationalUnion of Operating Engineers, Local 925, AFL-CIO (hereincalled the Union). The Respondent filed an answer to thecomplaint which denies that the Company is engaged in com-merce within the meaning of the Act, and denies the substan-tive allegations of the complaint.Pursuant to due notice, a hearing on the complaint wasconducted before me at Tampa, Florida, on December 17,1970.Upon the entire record and my observation of thewitnesses and their demeanor, and after due consideration ofthe brief filed by the Respondent, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent is a Florida corporation whose principaloffice is located at Brooksville, Florida, Until on or aboutApril 3, 1970, when Ratts' employment by Respondent ad-mittedly was terminated, the Company was engaged in twobusinesses, to wit: the development of real estate; and thestripmining, processing, and sale of limestone rock andproducts. On or about April 1, 1970, the Respondent soldsome of its strip mining equipment and ceased engaging in themining and sale of limestone rock and products as a separatebusiness. However, it continued thereafter, albeit at a reducedscale of operations, to strip mine and process limestone rockas a part of its real estate improvement and developmentbusiness.As noted above, the Respondent denies that its operations"during the 12 month period material herein" affect com-merce within the meaning of the Act. The gravamen of theinstant unfair labor practice complaint is the termination ofRatts' employment by Respondent. That termination undis-putedly occurred on or about the date when Respondent soldits strip mining equipment, and thus, "the 12 month periodmaterial herein" clearly is that which preceded that date.Prior to that sale and Ratts' termination, the Respondent'soperations concededly met the Board's standards for the as-sertion of jurisdiction over, it. Thus, on July 9, 1968, in Case12-RC-3112, the Respondent executed a stipulation for cer-tification upon consent election, in which it stipulated that"during the last 12 months," it had purchased goods andmaterials valued in excess of $50,000 from points outside theState of Florida, or from suppliers who had received thegoods and materials from without the State.' In addition, ina prior unfair labor practicecase againstRespondent,' itsanswer filed on March 26, 1970, admitted the complaint'sallegation of interstate purchases in excess of $50,000, andfurther admitted that it was "an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act."'The foregoing establishes, at leastprima facie,that at thetimes material herein, or in other words during Ratts' em-ployment by it, the Respondent was engaged in commercewithin themeaningof the Act.According to the Respondent's president, Charles M.Sasser,Jr., since the sale of the strip mining machinery, theCompany's purchases of goods and materials from outsidethe State of Florida have been less than previously. However,Sasser'stestimony did not disclose the amount of Respond-ent's current interstate purchases, and no records were pro-duced to show either the extent of the reduction in suchpurchases, or that the Respondent's operationsno longermeet the Board's standards for the assertion of jurisdiction.Accordingly, in the light of the Respondent's prior stipula-tion and admission, and the absence of probative evidence tothe contrary, I find that, at thetimesmaterial herein, theRespondentwas engagedin commerce and in operationsaffecting commerce withinthe meaningof Section 2(6) and(7) of the Act, and I further find that theassertionofjurisdic-tion in this case would effectuate the purposes of the Act.4II.THE LABOR ORGANIZATION INVOLVEDAt alltimes material herein, International Union of Oper-ating Engineers,Local 925, AFL-CIO (herein called theUnion),has been and is a labor organization within the mean-ing of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. BackgroundIn the operation of its business, the Respondent has per-formed strip mining operations at a number of quarry sites.In this connection,it utilized various types of machinery andequipment,'and employed operators to run them.Among thequarry sites which the Respondent operated was one at Her-nando Beach,Florida.In July 1968, the Seafarers' International Union of NorthAmerica,AFL-CIO,filed a petition with the Board to becertified as the collective-bargaining representative of Re-spondent's production and maintenance employees at its Her-nando Beach operation.6 However it was badly defeated at theSee G.C. Exh. 4.:Triton Construction Company andJames E. Crosby,an Individual,Case 12-CA-4728.'See G.C. Exhs.2(a) and 2(b)4Even assuming,arguendo,that the Respondent had produced probativetestimony that its current operations did not meet the Board's self-imposedjurisdictional commerce standards, since Respondent admittedly met thosestandards when Ratts' termination (the alleged unfair labor practice) oc-curred, I would still regard the assertion of jurisdiction as required in orderto effectuate the Act's policies.CfEugen Pedersenv.N.L R.R.,234 F 2d417 (C A. 2)3The said equipment included machines known as Northwest 95 drag-lines, front end loaders,crushers,and scale houses.6Case 12-RC-3112. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard election held on August 1, 1969.' The Charging Party,Kenneth E. Ratts, was an observer for the Seafarers in thatelection.A second attempt to organize the Respondent's HernandoBeach employees began on or about December 10, 1969. Onthat occasion Ratts and two other of Respondent's employeesmet by prearrangement with a representative of Local 925 ofthe Operating Engineers, signed authorization cards desig-nating that Union as their collective-bargaining agent, andreceived 'a supply of authorization cards from the Union fordistribution among the Respondent's other employees at Her-nando Beach. Following that meeting, Ratts and James E.Crosby, another participantin the meetingwith the Union'srepresentative, distributed the Union's authorization cards toRespondent's Hernando Beach employees.According to the Decision in the prior unfair labor practicecase againstRespondent,' the Company effectively counteredthe renewed attempt at union organization by threats to dis-charge employees who distributed authorization cards and toshut down the job if it "went union," and by peremptorilydischargingCrosby because of his activity in support of theUnion. In his Decision, the Trial Examiner further found thatthe Respondent's president,Sasser,had prepared a final pay-check for the termination of Ratts' employment because ofhis union activities, but had been talked out of doing so byForeman Whitman who had toldSasser"he believed he couldtalk Ratts out of the Union and get Ratts to forget it."B.The Termination of Ratt'sEmployment by RespondentBefore the termination of his employment on April 3,1970,9 Ratts had worked 4 years for the Respondent as anoperator of a dragline machine known as a Northwest 95.About 90 percent of Ratts' work consisted of digging andstripping limestone rock at' Respondent's quarries and job-sites. In 1968 and 1969, Ratts worked at Respondent's Her-nando Beach operation under the supervision of James Whit-man, Respondent's pit foreman at that site. In March 1970,after the issuance of the Board's complaint in the prior unfairlabor practice case but before the hearing, Ratts was trans-ferred to Respondent's Leisure Beach operation at Hudson,Florida, where he thereafter continued to work as an operatorof a Northwest 95 dragline.10 Ratts' supervisor at LeisureBeach was Respondent's general superintendent, Billy J. Lo-gan. Both Logan and Respondent's president,Sasser,admit-tedly regarded Ratts as "one of the best lime rock men in thepit" in respect to production, and Ratts also concededly wasone of their "oldest"men interms of length of service withRespondent.On or about April 1, in connection with a decision to goout of thebusiness of mining limestonerock for resale, theRespondentsold to W. L. Cobb Construction Company somemachinery and equipment which it used in that business at'According to the Board's administrative records, there were 28 eligiblevoters, of which 6 voted for the Seafarers' Union, 17 voted against, and therewere 4 challenges.8See fn2, supra.The Decision of Trial Examiner Paul E. Weil issuedon July 17, 1970. No exceptions thereto were filed by the Respondent anditwas adopted by the Board in an unpublished order dated September 4,1970. The record in that case discloses that the Respondent called nowitnesses and adduced no testimony to controvert that on which the TrialExaminer based his findings and decision.9All dates hereinafter refer to 1970 unless otherwise noted. Although thecomplaint alleges "aboutApril1" as the date of Ratts' termination, therecord discloses the correct date to be April 3.toThere is no allegation or contention that Ratts' transfer to LeisureBeach was motivated by antiunion considerations.HernandoBeach."The equipment thus sold to Cobb in-cluded the Respondent's Northwest 95 dragline at HernandoBeach operated by employee Jerry F. Clayton. Because of thesale of that machine to Cobb, the Respondent had one moredragline operator in its employ than it needed. On the otherhand (according to Sasser and Logan), Cobb assertedlyneeded an operator for the newly acquired Northwest 95dragline, and had asked Sasser "for any good men that you'vegot to come with it because we don't have anybody to operateOn or about April 3, Foreman James Whitman told JerryF.Clayton that Superintendent Logan wanted to knowwhether he preferred to go with his dragline machine andwork for Cobb, or whether he preferred to transfer to a likejob for Respondent at its Leisure Beach operation. Claytonreplied that he preferred transferring to employment by Cobbbecause "I knew everybody over there at Cobb's," and Ididn't have a way to go to Leisure Beach." However, laterthat day at or about 5:45 p.m., Clayton was notified by Fore-man Whitman that Logan had decided to transfer Clayton toLeisure Beach where he would operate Ratts' machine, thatClayton could either accept that transfer or be out of a job,and that Ratts was going to work for Cobb as the operatorof Clayton's dragline machine which Cobb had'purchased.That same day, Clayton delivered his Northwest 95 draglineto Cobb."At or about 4:30 that same afternoon, Superintendent Lo-gan called Ratts "off of" his dragline machine at LeisureBeach and told him that "as of 5 o'clock this evening, I[Ratts] was working for W. L. Cobb." Ratts replied that he"wasn't crazy about working for Cobb," and that he "wouldrather stay where I was at." Logan then told Ratts that hehad promised Cobb that "he would send them the best opera-tor he had with the machine," and that Ratts would makemore money working for Cobb. Ratts then said that he"would rather not go," that he "would rather stay where Iwas at," but that since he "liked Bill Logan," and since "he[had] promised I would go try it.1115At that time, the Respondent had in its employ at Her-nando Beach a maintenance man by the name of Paul Rosser.According to Rosser's credited testimony, on the evening ofFriday, April 3, when "the machinery went over to W. L.Cobb," he overheard a conversation in the shop at HernandoBeach between Foreman Whitman and a person whomRosser could not identify, in which Whitman said that he hadbeen told by Logan that Ratts was being sent to work forW. L. Cobb, and Clayton was being transferred to take overRatts' job at Hudson (Leisure Beach) "because it was theirbest change to get rid of Mr. Ratts."is11As previously noted under sec. I,supra,the Respondent continues tostripmine and process limestone rock for its own use in the business ofimproving and developing real estate.The Cobb Companywas then engaged in similar strip mining operationsat a quarry "across the road" from Respondent's Hernando Beach pit." The quotes above are from Sasser's testimony. Logan testified in thisregard that Charles Hope, the general pit superintendent of Cobb, told himthat "he would like to have a man that was familiar with the equipment"whom Logan "did not need "13As previously noted, Cobb's quarry site was located at HernandoBeach just across the road from Respondent's pit where Clayton thenworked.11The findings in the foregoing paragraph are based on Clayton's cred-ited testimony which was not controverted by Respondent, notwithstandingthatWhitman testified in its behalf.11The findings above are based on Ratt's credited testimony. Logan'sversion of this conversation was substantially to the same effect.,sWhitman did not deny making the statement as quoted above, but hetestified that he did not remember, either saying "that this was the time toget rid of Ratts," or being so told by Logan. Based on my observation of both TRITON CONSTRUCTION CO.379C. Ratts' Brief Employment by CobbThatsame eveningof April 3, Ratts "checked in withCobb" and was told to report for work the following morningwhich was Saturday, April 4. Ratts reported as directed andworked 10 hours operating the dragline which Cobb hadpurchased from Respondent. He resumed work the followingMonday morning and worked for 4 hours when he was toldby Cobb's foreman that the superintendent wanted to talk tohim. Ratts shut down the machine and went to Cobb's officewhere he was told by the superintendent that he handled themachine capably, but that Cobb would not need Ratts' ser-vices for 30 days. Ratts asked the superintendent why he wasnot needed, and he was told that Cobb "didn't have any workfor the machine to do." Accordingly, Ratts "closed the ma-chine up and boomed it down."Later that day, Ratts had occasion to drive by-Cobb'sjobsite and observed that "the boom was in the air and themachine was working." Since that day, Cobb has never re-called Rattsto work for it.D. The Respondent's Refusal To Reemploy RattsOn Monday, April 6, after Ratts left the Cobb jobsite, hedrove to Leisure Beach to see Respondent's superintendent,Logan. Ratts then observed that Clayton was operating theNorthwest 95 dragline machine which Ratts had formerlyoperated.Ratts then told Logan what had transpired atCobb's jobsite, and that he "was ready to come back." Loganreplied that he was sorry, but that he had "nothing open.""Ratts then obtained other temporary employment.In the latter part of May, Ratts heard that Respondentneeded a dragline operator and he drove to several of itsjobsites looking for Logan in order to apply for the job. Rattsfinally found Logan at Hernando Beach and told him that hehad heard there was a vacancy for a dragline operator. Ac-cording to Ratts' credited testimony, Logan acknowledgedthat he had a vacancy on a Northwest 95 dragline at Re-spondent's Ridge Manor project." It was then Monday, andLogan told Ratts that the job would start 3 days later on thefollowing Thursday, and that he would send someone byRatts' house to let him know. Thursday came and went butRatts received no notification to report for work. Conse-quently, since Ratts expected the notification to come fromWhitman, whose route home required him to pass Ratts'residence, Ratts visited Whitman the following evening andasked him if he had received any word regarding Ratts' reem-ployment.Whitman replied that he had not heard anythingabout it.The Respondent never thereafter offered Ratts reemploy-ment, notwithstanding that it admittedly hired two operatorsfor Northwest 95 dragline machines, both after Ratts' termi-nation and his repeated applications for reemployment. Therecord in respect to the Respondent's subsequent hiring ofdragline operators discloses as follows:On June 18,the Respondent's foreman,George M. Bowen,hired W. C. Lancaster to operate a Northwest 95 dragline atthe Company's Ridge Manor project. According to the cred-ited testimony of Bowen, the vacancy for which LancasterRosser and Whitman,and their demeanor while testifying,I credit Rosser,and I do not credit Whitman's lack of remembrance.The findings above are based on Ratts' credited testimony.Logan'sversion of Ratts' application for reemployment was substantially the same,except that,according to Logan, the first such application occurred aboutMay 1 or 2. I regard Ratts' testimony in this regard as more reliable thanLogan's, especially since the latter admitted an inability to recall the precisedate.18Ratts had previously worked for Respondent at that project underRespondent's foreman,George M. Bowenwas hired had existed since"around the middle of May,""when-the other operator left," and Superintendent Loganknew of the vacancy throughout its existence.Before he hiredLancaster, Bowen had told Logan that he thought he couldget Lancaster, a former employee of Respondent, to comeback, and Logan replied that Lancaster might "not stay," but"if he stays a while that will help us out that much." Lancas-ter had not applied to Respondent for the job. According tohis uncontroverted and credited testimony,Lancaster wasthen working for another employer, and he was twice solic-ited at home to work for Respondent by an employee whowas sent to him for that purpose by Bowen, Respondent'sforeman.As previously anticipated by Logan, Lancaster only"stayed" with Respondent for 6 weeks, and the Companythereupon, on August 3, hired one Dempsey Knox to workat its Ridge Manor project. As previously noted,Ratts wasnever rehired.E.Contentions of the PartiesThe complaint alleges that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by terminating Ratts' employ-ment on or about April 1, and by thereafter failing and refus-ing to reemploy him because of his union activities and theRespondent'sopposition to the representation of its em-ployees by the Union. The Respondent contends that theGeneral Counsel has failed to support this allegation of thecomplaint with the required preponderance of the testimony.More specifically,the Respondent urges:(1) that Ratts volun-tarily left the Respondent's employ and was not discharged;(2) that Ratts' only union activity of which Respondent hadknowledge occurred 2 years before Ratts' termination; (3)that, when Ratts applied for reemployment, the Respondenthad no need for an additional dragline operator; (4) thatLogan, to whom Ratts applied for reemployment, "had noth-ing to do"with the subsequent hiring of"two new dra_gl.ineoperators and didn't even know of the openings"; and finally,(5) that the failure to reemploy Ratts was in part based on hisinability to "perform as a dragline operator on other thansolid ground.""As will appear hereinafter,all of the reasons asserted byRespondent for Ratts' termination and the failure to reem-ploy him are regarded as specious,contrived,and pretexts toconceal the real motivation for Respondent's conduct in re-spect to Ratts' employment.F. Analysis of the Record andConcluding FindingsThe Respondent first contends that its termination ofRattts' employment did not violate the Act because he left itsemploy voluntarily and was not discharged. Contrary to thiscontention,I have found above that Ratts was given nochoice in the matter of leaving Respondent's employ;that hewas told by Logan that, "as of 5 o'clock"' of .that evening ofApril 3, he "was working for W. L. Cobb"; and that, whenRatts then expressed a preference for remaining where hewas,, he was. persuaded to reluctantly accept the transfer byLogan's statementsthat he already had promised Cobb tosend them Ratts, his best dragline operator, and that Rattswould make more money working for Cobb. In the light ofthe foregoing,I regard Respondent's contention that Rattsvoluntarily left its employ as specious,contrived, and withoutmerit.19The quotes above are from Respondent's brief, pp. 7 and 8. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted above, the Respondent next contends that its onlyknowledge of union activity by Ratts was that he was anobserver for a union in a Board election 2 years before histermination. However, contrary to that contention, the Deci-sion in the prior unfair labor practice case discloses thatRespondent also had knowledge of Ratts most recent unionactivities in December 1969, that the Respondent's president,Sasser,had prepared a final paycheck for the termination ofRatts because of said union activities, but that he was talkedout of firing Ratts only because Foreman Whitman thought"he could talk Ratts out of the Union and get Ratts to forgetit." It is thus apparent that, contrary to its contention, theRespondent also had knowledge of Ratts' support of theUnion in the most recent effort to organize its employees lessthan 4 months before Ratts' termination.We come then to a consideration of the Respondent's as-serted reason for selecting Ratts for transfer to Cobb's employwhen it sold Cobb some rock mining equipment including aNorthwest 95 dragline. It is not disputed that the sale of thatmachine created a surplusage of one dragline operator in theRespondent's employ. Cobb assertedly had merely requestedRespondent to send it "a good man" with the machine, onewho was not needed, and "was familiar with the equipment."The question thus presented is why the Respondent selectedRatts for transfer to Cobb and not Clayton.As the operator of the machine that was sold to Cobb,Clayton obviously was the employee most familiar with it. Atthe time of the sale, Clayton was working for Respondent atHernando Beach just across the road from Cobb's pit wherethe sold machine was to be operated, and thus his transferwould require no change in the location of his employment.When Clayton was asked by Respondent's foreman, Whit-man, whether he "wanted to go" with his machine to workfor Cobb, or whether he preferred to transfer to Respondent'sLeisure Beach operation, Clayton had told Whitman that he"knew everybody at Cobb," that he had no means of trans-portation "to go to Leisure Beach," and that he preferred togo over to Cobb. Conversely, Ratts, as previously noted,admittedly told Superintendent Logan that he preferred toremain in Respondent's employ at his job at Leisure Beach.Thus, it was contrary to the preference of both said employeesthat the Respondent sent Ratts to Cobb, and told Claytonthat he either had to transfer to Leisure Beach to take overRatts' job, or he would be out of work. The Respondent madethat decision notwithstanding that Ratts concededly was oneof its most senior employees with substantially greater lengthof service than Clayton,20 and despite its admission that Rattswas "one of its best" dragline operators in the production oflimestone rock, and that-it still needed to produce such rockin connection with its continuing real estate and land im-provementbusiness.The Respondent's only explanation for this strange selec-tion for termination, contrary to the wishes of both of theemployees involved and its own apparent self-interest, is thatithad promised to send Cobb one of its best rock men,referring thereby to Ratts. However, according to the tes-timony of both Sasser and Logan, Cobb's request was onlythat Respondent send them a"good" employee who was"familiar with the equipment," and was not needed, and notthat Respondent furnish its "best," or even "one of its bestmen." Clearly, Clayton must have been regarded by the Re-spondent as a "good man" or he would not have been re-tained by it when it sold its machine to Cobb. Obviously,20Ratts had worked for Respondent as a dragline operator for 4 years.Clayton's total employment by Respondent was about 8 months. The recorddoes not disclosehow much ofthat 8-month period postdated Ratts' termi-nation.Clayton also "was familiar with the equipment," since he hadoperated it.Moreover, the Respondent's business still re-quired the services of good rock men. Under all the circum-stances, I regard Respondent's attempted explanation of itsselection for termination and retention as patently implausi-ble. I just do not believe that, absent other considerations, anemployer faced with the necessity of selecting one employeefor retention and another for layoff would choose the betterone for termination. I therefore regard this asserted reasonfor Ratts' selection for termination as an implausible pretextwhich was contrived by the Respondent to conceal the realreason for his termination.21InShattuck Denn Mining Corporation v. N.L.R.B.,thecourt appropriatelysaid:22Nor is the trier of the fact-here the trial examiner-required to be more naif than is a judge. If he finds thatthe statedmotive for a discharge isfalse, he certainly caninfer that there is another motive.More than that, he caninfer that the motive is one that the employer desires toconceal-an unlawful motive-at least where, as in thiscase, the surrounding facts tend to reinforce that infer-ence.[Emphasis supplied.]In the light of the pretextual and discreditedreason assignedby Respondent for Ratt's termination, its real motive forselecting Ratts for termination and for refusing thereafter toreemploy him is not difficult to perceive. The Respondent isopposed to the representation of its employees by any union.In August 1968, it knew that Rattswas asupporter of, andacted as observer for, the Seafarers Union in a Board electionwhich that Union lost. One year and a half later, in December1969, Rattswas oneof three employees of Respondent whostarted and actively supported an attemptedorganizationalcampaignundertaken by the OperatingEngineersUnion."As found in the Decision in the prior unfair labor practicecase,24the Respondent effectively scotched this'renewed at-tempt at unionorganizationby coercively interrogating em-ployees about their interest in and support of the Union, bythreats to discharge employees who distributed union author-ization cards and to shut down the job if it "went union," andby discharging James E. Crosby because of his activity insupport of the Union. As further disclosed by that Decision,the Respondent's president also took steps to discharge Rattsand Tinch for their union activity, and even prepared theirfinal paychecks, but was talked out of terminating them bytwo of his foremen, one of whom (Whitman) told Sasser that"he believed he could talk Ratts out of the Union and getRatts to,forget it...... According to the record in the priorcase,Tinch quit the Respondent's employ shortly thereafteror or about December 23, 1969. Thus, of the principal propo-nents of the Union, only Rattswas, still inthe Respondent'semploy when the Respondent 3 months later went out of" As previously noted,the Respondent in its brief(p. 8) appears tocontend that Ratts later was denied reemployment in part because "he wasa poor employee outside this[rock digging] phase of the business,"and his"poor employment record outside the limerock pit." The apparent basis forthis assertion is the undisputed fact that about 90 percent of Ratts' work forRespondent had consisted of digging hmerock in its pits. However, Rattstestified without contradiction that,in connection with Respondent's landdevelopment business,he also had performed work for it such as diggingcanals and seawall footings, and setting seawall slabs,water tanks, and adrum shaft machine.There is no testimony by any witness that Ratts' workin either phase of Respondent's business was poor, and none that Ratts wasneither terminated or denied reemployment because he was a poor em-ployee. I therefore reject this contention as without any basis or support inthe record.3362 F.2d 466, 470 (C.A. 9)."The other two employees were JamesE. Crosby andDaniel G Tinch.^'See fns. 2 and8, supra. TRITON CONSTRUCTION CO.business of mining of limestone rock for resale and sold someof its mining equipment to Cobb." At that time, the com-plaint in the prior case which charged Respondent,inter alia,with unlawfully discharging Crosby was still pending,hear-ing.The sale of the equipment thus provided Respondentwith an opportunity to rid itself of Ratts, its remaining activeunion proponent, and quite obviously this opportunity wasseized by it. Thus, on the evening of Friday, April 3, when"the machinery went over to W. L. Cobb," maintenance manPaul Rosser overheard a conversation in which ForemanWhitman said that he had been told by Superintendent Loganthat Ratts was being sent to work for Cobb, and Clayton wasbeing transferred to Leisure Beach to take over Ratts' job,"because it was their best chance to get rid of Mr. Ratts." Inthe light of all the foregoing, and because I can perceive noother plausible reason why Respondent did not retain Rattsand send Clayton to Cobb in accordance with their prefer-ences and its own self-interest, I am firmly persuaded that theselection of Ratts for termination was motivated by antiumonconsiderations.As previously- noted, the Respondent failed and refusedafter April 3 to reemploy Ratts notwithstanding his repeatedapplications to return to work for it, and despite the fact thatRespondent later hired two dragline operators. Based on thetestimony of Superintendent Logan, the Respondent attemptsto explain its failure to hire Ratts by contending first, that ithad no need for his service at the time he applied; second, thatLogan, to whom Ratts applied, "had nothing to do" with thesubsequent hirings and "didn't even know of the openings"for which Respondent hired other dragline operators; and,finally, that the failure to rehire Ratts was in part based onhis incompetence when he operated a dragline "on other thansolid ground." Contrary to Logan's testimony on which thesecontentions are based, the record clearly discloses that theRespondent had a vacancy for a dragline operator when Rattsapplied, and that Logan not only had knowledge of the exist-ence of the vacancy, but also participated in the hiring of adragline operator other than Ratts to fill the opening. More-over, the record does not support the contention that Rattswas refused reemployment because of an asserted lack ofability to operate a dragline on other than solid ground. Inrespect to Respondent's failure and refusal to reemploy Rattsafter April 3, the record discloses as follows:1.As found above, Ratts was terminated by Respondent atthe close of the day on Friday, April 3, assertedly becauseLogan had promised to send W. L. Cobb one of his bestdragline operators, referring to Ratts. Ratts had not wantedto leave Respondent's employ, but he had been persuaded byLogan to accept the transfer to Cobb,inter alia,by the state-ment that Ratts would make more money in Cobb's employ.On the next regular workday, Monday, April 6, at or aboutmidday or early afternoon, Ratts told Logan at Leisure Beachthat Cobb had no job for him, at least none for 30 days, andthat he would like to return to work for Respondent. Logan'sreply to Ratts was that he had no opening. Although this wastechnically true, it was only because Clayton, a comparativelynew employee of Respondent, had been transferred from Her-nando Beach to Ratts' job and was operating Ratts' draglineat Leisure Beach. Obviously, Logan easily could have re-versed his decision of the previous Friday and could havereemployed Ratts, an admittedly superior' employee. Underthe circumstances, I do not believe that Logan's refusal onMonday to restore Ratts to the job which, by flattery and theassurance of greater earnings, he had induced Ratts to leave2'There is no allegation in the complaint and no contention that eitherthe discontinuance of mining for resale or the sale of the mining machinerywas motivated by antiunion considerations.381only the previous Friday was based on the lack of an opening.2.However, even assuming that Logan's failure on April6 to restore Ratts to his former job was lawfully motivatedby the lack of an opening, that excuse cannot explain theRespondent's failure to reemploy him thereafter whenvacan-cies for a dragline operator admittedly arose twice and werefilled by hiring other employees. The first such vacancy oc-curred in mid-May at the Respondent's Ridge Manor project,and admittedly was not filled by the Respondent until June18. Ratts learned about the opening and he applied for the jobin the latter part of May, first, to Foreman George M. Bowenwho admittedly possessed authority to hire. Ratts had previ-ously worked for Bowen at Ridge Manor, and according toBowen, Ratts concededly was capable of performing thework. Nevertheless, Bowen did not hire him, but suggestedinstead that Ratts "go see" Superintendent Logan. Ratts didso, and as found above, he was promised by Logan that hewould be notified when to report to work, but the promisewas never fulfilled. Instead, with Logan's prior knowledgeand consent, Bowen twice solicited W. C. Lancaster, a formeremployee who then was employed by another employer, towork for the Respondent as a dragline operator at RidgeManor, and hired him on June 18, notwithstanding that bothBowen and Logan knew before Lancaster was hired that hewould only work for Respondent about 6 weeks and thenwould have to be replaced." Infact Lancaster did leave theRespondent's employ after 6 weeks, and on August 3 theRespondent again hired a dragline operator other than Rattsto fill the vacancy at Ridge Manor.27In the light of the foregoing, I specifically reject as un-worthy of credence or belief Logan's testimony that Respond-ent had no openings for a dragline operator when Ratts ap-plied for reemployment, that he "didn't even know of theopenings," and that he had nothing to do with the filling ofsuch vacancies.3.The Respondent's final contention is that Ratts was notrehired after his April 3 termination because of an allegedlack of ability to "perform as a dragline operator on otherthan solid ground." The asserted basis for this contention isthat, during the 4 years of Ratts' employment by Respondent,his dragline on three or four occasions slid off the supporting"mats" which were used by him when the ground underneathhismachine was soggy"' None of the said incidents were ofrecent date. Moreover, during the past year, Ratts strippedtwo or three pits at Hernando Beach from mats withoutincident, each such pit taking about 45 days. Significantly, thevacancy at Ridge Manor for which Lancaster and not Rattswas hired did not require working onmats.29There is, in fact,no testimony in the record that Ratts was not rehired becauseof his asserted lack of ability to work on mats.All of the foregoing, including the Respondent's continuedemployment of Ratts for 4 years to perform work whichincluded occasionally working from mats, persuade me thatthe contention that he was denied reemployment because ofany shortcomings in ability is merely another incredible pre-26Coincidentally, on June 9, Ratts testified in the prior unfair laborpracticecase as a witness againstRespondent.:,The foregoingis basedon the credited testimony of Bowen, Ratts, andLancaster." Mats are large timbers which generally are used by operators in setsof six or seven to hold up their dragline when it operateson soggy groundand thereby prevent it from bogging down in the mud.29Both Bowen and Lancaster testified that the workconsisted of diggingrock from solid ground, and Foreman Bowen conceded that Ratts, who hadworked for him previously,couldhave performed the job. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDtext devised by Respondent to conceal its real motive for histerminationand the failure to rehirehim.30As in the case of Ratts' termination, I am persuaded by thefalse and pretextual reasons advanced for not reemployinghim after April 3, that it was motivated by Respondent'sopposition to the representation of its employees by anyunion, by Ratts' known support of unions, and by the oppor-tunity,presented to Respondent by the transaction withCobb, to get rid of the third and last of the active unionproponents in its employ without revealing its unlawful mo-tive.31Accordingly, I find and conclude that by terminatingRatts' employment on April 3, and by thereafter refusing toreemploy him because of his activities on behalf of the Union,the Respondent engaged in unfair labor practices within themeaning of Section 8(a)(3) and-(1) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent discriminated againstKenneth E. Ratts by terminating his employment and bythereafter failing and refusing to reinstate him for antiunionconsiderations, I will recommend that the Respondent beordered to offer him immediate reinstatement to his formerposition or, if it no longer exists, to a substantially equivalentposition; without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings hemay have suffered by reason of the discrimination by thepayment of a sum of money equal to the amount he normallywould have earned from the date of his termination,to thedate of reinstatement, less his net earnings during said period,with backpay computed on a quarterly basis in the mannerestablished by the Board.32I will also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary to analyze and determine theamount of backpay due under the terms of this recommendedremedy.In view of the nature and extent of the unfair labor prac-tices committed by Respondent in this and the prior unfairlabor practice case, the commission of other unfair laborpractices reasonably may be anticipated. I will thereforerecommend that the Respondent be ordered to cease anddesist from "in any other manner" infringing upon rightsguaranteed to employees by Section 7 of the Act, in addition31See fn. 21,supra.31Shattuck Denn Mining Corporationv.N.LR.B., supra." F. W. Woolworth Company",90 NLRB 289; backpay shall include thepayment of interest at the rate of 6 percent per annum to be computed inthe manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.to themanner inwhich those rights were found to have beenviolated herein."Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAw1.Respondent, Triton Construction Company,is an em-ployer engaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers, Local 925,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the. Act.3.By discriminating against Kenneth E. Ratts, by ter-minating his employment, and by 'failing to reinstate himbecause of his support of the Union, the Respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4. By the foregoing conduct, the Respondent also has inter-fered with, restrained, and coerced employees in the exerciseof rights guaranteed by Section 7 of the Act, and thereby hasengaged inand is engagingin unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in this case, I herebyissue the following recommended:ORDER34Respondent, Triton Construction Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in and activities on behalf ofInternationalUnion of OperatingEngineers,Local 925,AFL-CIO, or of any other labor organization of its em-ployees, or in any other manner discriminating in regard tohire or tenure of employment or any term or condition ofemployment:(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistInternationalUnion of Operating Engineers, Local 925,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of `their own choosing, and toengage in other concerted activities for, the purpose of collec-tivebargainingor other mutual aid or protection, or to refrainfrom engaging in such activities.2.Take the following affirmative action to effectuate thepolicies of the Act.;(a)Offer Kenneth E. Ratts immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to his se-niority or other rights and privileges enjoyed, and make himwhole for any loss of pay he may have suffered as a result ofthe discrimination against him in the manner provided in thesection of this Decision entitled."The Remedy."" lt'.LR.B.v.'EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4).," In the event no exceptions are filed asprovidedby Section102.46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions, recommendations,and recommended Order hereinshall, as provided in Section102.48 of theRules and Regulations,automati-callybecome the findings, conclusions, and order of the Board,and allobjections thereto shall be deemed waived'for all purposes. TRITON CONSTRUCTION CO.(b)Notify Kenneth E.Ratts,if presently serving in theArmed Forces of the United States,of his right to full rein-statement upon application in accordance with the SelectiveService Act and the Universal Military Training and ServiceAct, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all payrollrecords, social security-payment records,timecards,person-neh,records and reports,and all other records necessary toanalyze and determine the amount of backpay due under theterms of this recommended Order.(d) Post at its projects at Leisure Beach,Hernando Beach,and Ridge Manor,Florida,copies of the attached noticemarked"Appendix."35Copies of said notice,_on.forms pro-" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading 'Posted byOrder of the National Labor Relations Board" shall be changed to read383vided by the Regional Director for Region 12, after beingduly signed by Respondent,shall be posted by it for a periodof 60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced,or coveredby any other material.(e) Notify the Regional Director for Region 12, in writing,within 20 days from the date of the receipt of this Decision,what steps have been taken to comply herewith.36"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."36 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify the Regional Director for Region 12, in writing,within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."